 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    ROBERTO HERRERA,                                  No. 2:19-cv-1453 MCE AC P
12                      Petitioner,
13           v.                                         ORDER
14    D. DAVEY,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 3, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. ECF No. 9. Petitioner

23   has filed objections to the findings and recommendations. ECF No. 10.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed September 3, 2019 (ECF No. 9), are
 3   ADOPTED in full;
 4          2. This action is DISMISSED because it is duplicative of petitioner’s prior habeas
 5   petitions, see Rule 4, Rules Governing § 2254 Cases;
 6          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 7   2253; and
 8          IT IS SO ORDERED.
 9   Dated: October 11, 2019
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
